Order filed March 28, 2012




                                              In The
                         Fourteenth Court of Appeals
                                      ____________
                                   NO. 14-11-00371-CR
                                      ____________
                              JOSEPH RODRIGUEZ, Appellant
                                           V.
                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 232nd District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1235083

                                             ORDER

        This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #149, #150, #260, #261 and
#291.

        The clerk of the 232nd District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #149, #150, #260, #261 and #291, on or before April 5, 2012. The
Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of inspection, to return
the original of State's Exhibits #149, #150, #260, #261 and #291, to the clerk of the 232nd
District Court.




                                                       PER CURIAM